Whiteteub, J.,
delivered the opinion of the court.
Sections 2912a and 2913, code 1892, create a new right, and provide, themselves, the remedy by appeal applicable thereto. Section 79 of code has no application, and no bill of exceptions was required. The trial in the circuit court on this appeal is de novo on the “issue there made up.”
The new right- provided by § 2912a is governmental in its nature — the right to extend boundaries — and unlike the cases *382provided for in § 79, which contemplate the presence of both parties, a hearing as on a claim propounded, an appeal, with bill of exceptions “embracing the facts and decisions” of the municipal board, and a trial in the circuit court by that court “as an appellate court.”

Judgment reversed} and cause remanded for trial.